Citation Nr: 0634603	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-10 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $3,033, to include whether the debt was 
properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Waco, Texas, Regional 
Office (RO) to include the Committee on Waivers and 
Compromises (Committee).  In June 2006, the veteran testified 
at a Travel Board hearing.  


FINDINGS OF FACT

1.  In November 2003, the veteran's wife received income from 
the Social Security Administration (SSA) which the veteran 
did not promptly report to VA.

2.  Based on the reported income, the veteran's VA pension 
benefits were retroactively adjusted; this action resulted in 
the creation of an overpayment in the amount of $3,033.

3.  The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.

4.  The veteran received pension to which he was not entitled 
due to fault on his part and failure to collect the 
overpayment would cause enrichment; fault on the part of VA 
is not shown.  

5.  The veteran is currently in receipt of pension benefits; 
recoupment of the overpayment by withholding his benefits 
would defeat the purpose of the pension program.

6.  Collection of the overpayment would cause undue hardship 
to the veteran as it would endanger his ability to provide 
for basic necessities.

7.  Recovery of the debt in this case would be against equity 
and good conscience.


CONCLUSIONS OF LAW

1.  The overpayment of pension benefits at issue is a valid 
indebtedness.  38 U.S.C.A. § 5112(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.277, 3.500, 3.501, 
3.660 (2006).

2.  The overpayment was not due to fraud, misrepresentation 
or bad faith of the veteran and recovery of the overpayment 
of VA improved pension benefits in the amount of $3,033 would 
be against equity and good conscience and, therefore, is 
waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 1.963(a), 1.965(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

However, the notice and duty-to-assist provisions of the VCAA 
do not apply in waiver of overpayment cases.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).

In an October 2000 rating decision, entitlement to pension 
benefits was granted.  In the November 2000 award letter, the 
veteran was advised that improved pension benefits were 
granted effective June 1, 2000, and were based on his income.  
He was told to inform VA immediately if there were any 
changes in income.  He was provided a VA Form 21-8768.  This 
form informed him that he was obligated to provide prompt 
notice of any change in income or net worth or dependency 
status and that a failure to provide such would result in the 
creation of an overpayment which would be subject to 
recovery.  It further stated that when reporting income, the 
total amount and source of all income received should be 
reported.  

Thereafter, the veteran reported that he was married and had 
a dependent spouse.  In a March 2001 letter, he was advised 
that his spouse had been added as a dependent to his award.  
He was again provided a VA Form 21-8768.  In April 2001, he 
was again provided a VA Form 21-8768.  

In January 2004, the veteran notified VA that his wife began 
receiving SSA benefits in November 2003.  He provided the 
amount of the monthly award.  He stated that although they 
were married and resided together, he had no access to her 
money.  He requested that VA not terminate his improved 
pension benefits.  

Thereafter, VA retroactively terminated the veteran's 
improved pension benefits effective December 1, 2003, on the 
basis that as of that date, the veteran's income combined 
with his wife's income exceeded that statutory limit.  This 
action resulted in the creation of an overpayment in the 
amount of $3,033.  

The veteran asserts that since he never had access to his 
wife's money, the creation was not proper.  The veteran 
indicates that he moved out of his marital home in 2005 and 
moved in with his brother, until his brother died.  At that 
point, he again began residing with his wife.  

The veteran essentially maintains that while he is legally 
married, he has not lived as a marital couple with his wife 
for some time.  He states that he pays for groceries and 
provides the monies which are leftover toward bills.  His 
wife pays the mortgage and her own bills.  

The eligibility of a veteran for improved pension depends on 
countable income.  Pertinent regulations provide that 
improved pension benefits shall be terminated if countable 
annual income exceeds applicable income limitations.

It is the responsibility of the pension recipient to notify 
VA of all circumstances that will affect entitlement to 
receive the rate of the benefit being paid, and such notice 
must be provided when the recipient acquires knowledge that 
his/her income has changed.  See 38 C.F.R. §§ 3.277, 
3.660(a)(1).

Under the provisions of 38 C.F.R. § 3.271, payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Income from 
the SSA is not excluded under 38 C.F.R. § 3.272.  The rate at 
which the veteran may be paid pension is reduced by the 
amount of the veteran's countable annual income.  38 C.F.R. § 
3.23.

The veteran was clearly told that he was required to report 
all family income.  Although he was not living as a marital 
couple per se, by his own statements, his wife was added onto 
his pension award as a dependent by his own request.  He was 
told to report all "family income."  

The debt was created when the veteran failed to promptly 
report income.  SSA income is not income which may be 
excluded.  

Accordingly, the Board finds that the overpayment at issue in 
this case was properly created and is a valid debt. 

The veteran requested a waiver of the debt at issue.  He 
asserts that he still has no access to his wife's money and 
never did.  He submitted a statement from her to that effect.  
The veteran maintains that he has income of less than $600 
per month to live on.  In an April 2004 financial status 
report, he indicated that even including his wife's income, 
monthly expenses exceeded monthly debts by $366.67.  In 
addition, he had no liquid assets and medical expenses.  

The veteran's request for a waiver of the overpayment was 
referred to the Committee.  In October 2004, the Committee 
considered the veteran's claim for waiver, but found that the 
request for a waiver was not timely.  However, thereafter, 
the request was deemed timely, but was denied on the basis 
that recovery of the overpayment of VA improved pension 
benefits in the amount of $3,033 would not be against equity 
and good conscience.

Although the Committee did not make a specific determination 
that there was no fraud, misrepresentation, or bad faith on 
the veteran's part with respect to the creation of the 
overpayment at issue, the Board finds that this was the case.  
There was no fraud, misrepresentation, or bad faith on the 
veteran's part with respect to the creation of the 
overpayment at issue.

The Board must therefore consider if the recovery of the 
overpayment of VA improved pension benefits in the amount of 
$3,033 would not be against equity and good conscience.  

The pertinent regulation in this case provides that the 
standard of "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  

The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record, the Board finds that the veteran was at fault for 
not notifying the VA that his wife began receiving SSA as 
soon as the award was made.  That being noted, the Board 
acknowledges that the veteran did in fact notify VA within 
two months of the award.  

In regard to whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which he was not entitled, and as such, 
would cause unjust enrichment to the debtor.  Likewise, there 
is no indication that the veteran's reliance on VA benefits 
resulted in relinquishment of another valuable right.

As to whether recoupment of those benefits would defeat the 
purpose of the benefit, it is noted that the veteran is 
currently in receipt of pension benefits.  In November 2005, 
VA reinstated the veteran's improved pension benefits.  The 
veteran's wife was removed from the award.  Only the 
veteran's income was considered with regard to entitlement.  
The veteran is still legally married to his wife and residing 
with her.  Thus, VA found credible the veteran's statements 
regarding their living arrangement and the purported fact 
that he has no access to her income.  

The Board will abide by this finding by the RO.  Thus, in 
considering the veteran's income only, clearly, withholding 
of any benefits at this point to recoup the overpayment would 
defeat the purpose of the pension program which is to assist 
veterans in need of financial assistance due to disability.  
The veteran's income is modest and provides only for the most 
basic necessities.  

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The veteran's monthly expenses exceed his monthly 
income.  The veteran has no liquid assets with which to repay 
the debt.  The veteran cannot work as shown by the fact that 
he is receiving VA pension benefits.  There is no reason to 
believe he has any other means to repay the debt.  

The Board finds that in weighing all of the elements of 
equity and good conscience, the elements of defeating  the 
purpose of the pension program and financial hardship that 
would be caused by recoupment of the debt outweigh the 
elements which are not in the veteran's favor in this 
particular case.

Accordingly, in view of the hardship resulting from recovery 
of the overpayment, recovery would be against equity and good 
conscience and waiver of recovery of the overpayment is 
warranted.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $3,033 is granted.



____________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


